EXAMINER’S COMMENT
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
	Receipt is acknowledged of an amendment, filed 3/9/2021, in which claims 13, 35, 40-47, 52 and 53 were canceled.  Claims 1-8, 12, 14-21, 50 and 51 are pending.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tate Tischner on 3/26/2021.

The application has been amended as follows:
In the claims:
a modified base status of a transcriptome, said method comprising: 
contacting a transcriptome comprising (i) coding and non-coding RNA transcripts and (ii) one or more modified bases, with an antibody specific to the one or more modified bases under conditions effective to bind the antibody to the one or more modified bases, wherein the one or more modified bases is N6-methyladenosine (m6A); 
isolating, from the transcriptome, a pool of RNA transcripts to which the antibody binds; and 
identifying isolated coding and non-coding RNA transcripts that are present in a higher abundance in the isolated pool relative to the transcriptome, wherein each of said isolated RNA transcripts that are present in a higher abundance in the isolated pool together characterize the modified base status of the transcriptome.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Bodi et al (Nucleic Acids Research, Vol. 38, No. 16, pages 5327-5335, April 26, 2010, including Supplementary Data, printed as pages 1/7-7/7, cited in a prior action).  Bodi et al teach contacting a transcriptome with an antibody to N6-methyladenosine (m6A) under conditions effective to bind the antibody to m6A in mRNA (e.g., pages 5328-2329, Immunoprecipitation of m6A containing messages).  However, Bodi et al teach that the m6A in S. cerevisiae meiotic poly(A) RNA is not specifically associated with the short non-coding RNA class (e.g., page 5332, right column, full paragraph).  Thus, the prior art does not teach or suggest 6A to characterize a modified base status of the transcriptome as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699